252 F.2d 79
Clarence S. WESTLEY, Appellant,v.SOUTHERN RAILWAY CO., Appellee.
No. 7505.
United States Court of Appeals Fourth Circuit.
Petition Filed Jan. 13, 1958, Denied Jan. 23, 1958.

J. D. Todd, Jr., Greenville, S.C.  (Wesley M. Walker, Fletcher C. Mann and Leatherwood, Walker, Todd & Mann, Greenville, S.C., on the brief), for appellant.
F. D. Rainey, Greenville, S.C.  (Frank G. Tompkins, Jr., Columbia, S.C., J. Wright Horton, and Rainey, Fant, Brawley & Horton, Greenville, S.C., on the brief), for appellee.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
A petition for rehearing complains of our holding as to the effect of the finding of the trial judge that plaintiff had been guilty of gross contributory negligence as a matter of law.


2
We pointed out that ordinarily the rule requiring factual findings should be observed, but that in this case no harm was done by the Judge's failure to comply strictly with the rule.


3
The only basis on which the Court could find the plaintiff guilty of gross contributory negligence as a matter of law is that the plaintiff's conduct was so grossly and unquestionably negligent that no contrary finding could reasonably be made.  It is inconceivable how a trial judge could consistently say that the plaintiff's conduct was so extremely and decisively negligent as to require a ruling that there was gross contributory negligence as a matter of law, and yet as trier of the facts view them as permitting a verdict for the plaintiff.


4
We therefore adhere to our holding affirming the judgment below, and the petition for rehearing is


5
Denied.